Citation Nr: 9927011	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  98-07 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for cancer of the 
prostate gland as a result of exposure to ionizing radiation.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the left 
fifth finger as a result of surgical treatment by the 
Department of Veterans Affairs in December 1994.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to May 1955.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in August 1997 and April 1998 by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that a rating decision in July 1993 denied 
entitlement to service connection for adenocarcinoma of the 
prostate gland; the veteran was duly notified of the 
decision; he did not file a timely notice of disagreement and 
a timely substantive appeal, and the decision became final.  
In 1997, the veteran submitted additional evidence in an 
attempt to reopen his claim; the RO found that the additional 
evidence was not new and material, and the current appeal on 
that issue ensued.  However, the Board has restyled the issue 
as entitlement to service connection for cancer of the 
prostate gland as a result of exposure to ionizing radiation 
based on its finding (as hereinafter explained) that the new 
and material evidence analysis is not applicable at to this 
issue. 


REMAND

Service connection for cancer which is claimed to be 
attributable to ionizing radiation exposure can be 
accomplished in three different ways.  See Rucker v. Brown, 
10 Vet. App. 67, 71 (1997).  

First, there are 15 types of cancer which will be 
presumptively service connected.  See 38 U.S.C.A. § 1112(c) 
(West 1991).  Prostate cancer is not one of the listed types 
of cancer in 38 U.S.C.A. § 1112(c).  

Second, 38 C.F.R. § 3.311(b) (1998) provides a list of 
"radiogenic diseases" which will be service connected, 
provided that certain conditions specified in that regulation 
are met.  At the time of the prior final rating decision in 
July 1993, prostate cancer was not recognized as a radiogenic 
disease.  However, an amendment to the regulation in 1998 
added prostate cancer to the list of radiogenic diseases.  
See 38 C.F.R. § 3.311(b)(2)(xxiii), as amended effective 
September 24, 1998; 63 Fed. Reg. 50993-5 (1998).  

Third, direct service connection can be established by 
showing that the disease of prostate cancer was incurred 
during or aggravated by service, a task which "includes the 
difficult burden of tracing causation to a condition or event 
during service."  Combee v. Brown, 34 F.3d. 1039, 1045 
(Fed. Cir. 1994).  

The Board notes that the rating decision in July 1993, which 
denied entitlement to service connection for adenocarcinoma 
of the prostate gland as not related to radiation exposure, 
in effect denied presumptive service connection under 
38 U.S.C.A. § 1112(c) and, also, under 38 C.F.R. § 3.311(b) 
(1993), prior to the amendment of that regulation.  The Board 
finds that the veteran has asserted a new claim of 
entitlement to service connection for cancer of the prostate 
gland on a presumptive basis, under the amendment of the 
regulation in 1998 which added prostate cancer as a 
radiogenic disease.  The veteran's new claim for service 
connection for prostate cancer as a radiogenic disease has 
not been adjudicated and is, the Board finds, inextricably 
intertwined with the certified issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for cancer of the prostate 
gland as a result of exposure to ionizing radiation.  This 
case will therefore be remanded to the RO for adjudication of 
the new claim.

The other issue certified for appeal is entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability of the left fifth finger as a result of 
surgical treatment by VA in December 1994.  The veteran 
underwent a surgical correction of Dupuytren's contracture of 
the left fifth finger at a VA medical center in December 
1994.  

Title 38, United States Code § 1151 provides that where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  Those amendments apply only to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 
(1998).  The veteran, through his representative, filed his 
claim under 38 U.S.C.A. § 1151 on December 31, 1997, and, 
therefore, the cited amendments to 38 U.S.C.A. § 1151 apply 
in this case.

In the rating decision of April 1998, which denied the 
veteran's claim under the provisions of 38 U.S.C.A. § 1151, 
the RO did not consider the amendments to the statute made by 
Public Law 104-204, and, in the supplemental statements of 
the case furnished by the RO to the veteran in April 1998 and 
September 1998, notice of the change in the law applicable to 
the veteran's claim was not provided.  Therefore, in order to 
avoid prejudice to the veteran, the Board will not make a 
final disposition of his claim under 38 U.S.C.A. § 1151 at 
this time, but rather will remand the case to the RO so that 
the claim may first be considered by the agency of original 
jurisdiction in light of the change in the law, and the 
veteran may present evidence and argument on that issue.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Accordingly, this case is REMANDED to the RO for the 
following:  

1.  The RO should readjudicate the 
veteran's claim of entitlement to 
compensation under the provisions of 
38 U.S.C.A. § 1151 for additional 
disability of the left fifth finger as a 
result of VA surgical treatment in 
December 1994, taking into consideration 
the amendments to 38 U.S.C.A. § 1151 made 
by Public Law 104-204.  If the decision 
remains adverse to the veteran, he and 
his representative should be provided 
with an appropriate supplemental 
statement of the case and an opportunity 
to respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration.  

2.  The RO should also accomplish a de 
novo review and adjudication of the 
veteran's claim of entitlement to service 
connection for cancer of the prostate 
gland as a radiogenic disease, on a 
presumptive basis, under 38 C.F.R. 
§ 3.311(b)(2)(xxiii).  If the decision is 
adverse, the veteran and his 
representative should be clearly advised 
of the need to file a timely notice of 
disagreement to initiate an appeal and a 
timely substantive appeal to complete an 
appeal on that issue.  

The purpose of this REMAND is to afford the veteran due 
process of law.  By this REMAND, the Board intimates no 
opinion as to the ultimate disposition of the appeal.  No 
action is required of the veteran unless he receives further 
notice.  

The appellant has the right to submit additional evidence and 
argument on the matters which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


